404 F.2d 1385
Stella LANCASTER, Appellant,v.John W. GARDNER, Secretary, United States Department ofHealth, Education, and Welfare, Social SecurityAdministration, Appellee.
No. 12437.
United States Court of Appeals Fourth Circuit.
Argued Oct. 31, 1968.Decided Nov. 15, 1968.

Leonard B. Sachs, Norfolk, Va., for appellant.
James A. Oast, Jr., Asst. U.S. Atty., (C. B. Spratley, Jr., U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BUTZNER, Circuit Judge, and HUTCHESON Senior District Judge.
PER CURIAM:


1
Upon consideration of the briefs and argument, we affirm on the opinion of the district judge.  Lancaster v. Gardner, 293 F.Supp. 1187 (E.D.Va., March 7, 1968).


2
Affirmed.